DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered. Claims 11 and 17-23 remain withdrawn as being drawn to non-elected groups. Claims 10, 12-16, and 25-27 are examined herein. 

Status of the Rejection
The 35 U.S.C. § 112(d) rejection of claim 24 is obviated by applicant’s cancellation of the claim. 
All 35 U.S.C. § 102 rejections from the previous office action are withdrawn in view of the Applicant’s arguments and amendments. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 10, 12-16, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Skotheim et al. (US 5,089,112 A) in view of Durliat et al. (H Durliat, MB Barrau, M Comtat, FAD used as a mediator in the electron transfer between platinum and several biomolecules, Bioelectrochemistry and Bioenergetics 19 (1988) 413-423). Evidentiary support provided for claim 14 by Wingard et al. (LB Wingard, K Narasimhan, Immobilized Flavin Coenzyme Electrodes for Analytical Applications, Methods in Enzymology 137 (1988) 103-111, previously cited).
Regarding claim 10, Skotheim discloses a method for electrochemical measurement of glucose in a sample (electrochemical enzyme biosensor for measuring the presence of a compound including glucose in a sample [abstract; Col. 1:28-33; Fig. 2]) comprising:
bringing the sample that may contain glucose in contact with 
wherein the purified FAD-dependent glucose oxidase is a holoenzyme, or the purified FAD-dependent glucose dehydrogenase is a holoenzyme (the glucose oxidase comprises FAD and thus is a holoenzyme [Col. 2:42-68]).
Skotheim discloses wherein the system employs ferrocene as a mediator and thus fails to teach a “free-type flavin compound” wherein (i) and (ii) of instant claim 10 are satisfied and wherein “the free-type flavin compound is present in the sample in free form and is separate from the purified FAD-dependent glucose oxidase or the purified FAD-dependent glucose dehydrogenase”, of instant claim 10. 
Durliat discloses the use of mediators for analytical sensors [Pg. 422] wherein FAD was determined to be a suitable mediator for promoting the electrochemical reaction of glucose oxidase [Pg. 418-419, Glucose Oxidase]. Durliat teaches that “Figure 4 shows the results which correspond to a solution in which glucose oxidase and FAD are present in equimolecular amounts” and that “the reduction of glucose oxidase is similar [to the equimolar amounts] when the FAD concentration is five times lower [than the glucose oxidase concentration], indicating that FAD acts as a mediator” [Pg. 419]. Durliat further teaches that “the catalytic role of FAD for the electron transfer between platinum and some biological molecules is clearly demonstrated” and that “this property may be used in the analytical field, where various sensors can be proposed” [Pg. 422]. Durliat further teaches that the development of the use of mediators fixed in polymer films must also be noted [Pg. 413].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ferrocene/mediator taught by Skotheim with an FAD mediator because Durliat teaches that FAD is known to function as a mediator for electron transfer between an electrode and glucose oxidase [Pg. 413] and the simple substitution of one known element for another (i.e., substituting one known mediator (FC) for another (FAD)) is likely to be obvious when predictable results 
Regarding claim 12, modified Skotheim discloses the limitations of claim 10 as discussed previously. Modified Skotheim further discloses wherein the free-type flavin compound is a non-enzymatic flavin compound immobilized on a solid phase (Skotheim teaches wherein the mediator is formed with a polymer and then mixed with a graphite powder and the glucose oxidase enzyme to form the carbon paste 3 containing the enzyme-polymer system [Col. 5:15-20 and 60-68] and thus the modification in view of Durliat would yield the FAD/mediator immobilized in the carbon paste 3). 
Regarding claim 13
Regarding claim 14, modified Skotheim discloses the limitations of claim 10 as discussed previously. Modified Skotheim further discloses wherein the free-type flavin compound is a compound represented by Formula (I) (FAD has a chemical structure that reads upon the limitations of claim 14. This position is supported by Wingard which clearly shows the structure of FAD in Fig. 2). 
Regarding claim 15, modified Skotheim discloses the limitations of claim 10 as discussed previously. Modified Skotheim further discloses wherein the free-type flavin compound is flavin mononucleotide, riboflavin, lumichrome, flavin adenine dinucleotide, or lumiflavin (the free-type flavin compound as rejected above is flavin adenine dinucleotide (i.e., FAD)). 
Regarding claim 16, modified Skotheim discloses the limitations of claim 10 as discussed previously. Modified Skotheim further discloses wherein none of the compounds of claim 16 are added wherein the rejection of claim 10 supports the obviousness of replacing the mediator present in Skotheim with the FAD mediator taught by Durliat). 
Regarding claim 25, Skotheim discloses a method for electrochemical measurement of glucose (electrochemical enzyme biosensor for measuring the presence of a compound including glucose in a sample [abstract; Col. 1:28-33; Fig. 2]) comprising:
bringing a sample that may contain glucose in contact with 
wherein the purified FAD-dependent glucose oxidase is a holoenzyme, or the purified FAD-dependent glucose dehydrogenase is a holoenzyme (the glucose oxidase comprises FAD and thus is a holoenzyme [Col. 2:42-68]).
Skotheim discloses wherein the system employs ferrocene as a mediator and thus fails to teach a “free-type flavin compound” wherein (i) and (ii) of instant claim 25 are satisfied and wherein “the free-type flavin compound is present in the sample in free form and is separate from the purified FAD-dependent glucose oxidase or the purified FAD-dependent glucose dehydrogenase”, of instant claim 25. 
Durliat discloses the use of mediators for analytical sensors [Pg. 422] wherein FAD was determined to be a suitable mediator for promoting the electrochemical reaction of glucose oxidase [Pg. 418-419, Glucose Oxidase]. Durliat teaches that “Figure 4 shows the results which correspond to a solution in which glucose oxidase and FAD are present in equimolecular amounts” and that “the reduction of glucose oxidase is similar [to the equimolar amounts] when the FAD concentration is five times lower [than the glucose oxidase concentration], indicating that FAD acts as a mediator” [Pg. 419]. Durliat further teaches that “the catalytic role of FAD for the electron transfer between platinum and some biological molecules is clearly demonstrated” and that “this property may be used in the analytical field, where various sensors can be proposed” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ferrocene/mediator taught by Skotheim with an FAD mediator because Durliat teaches that FAD is known to function as a mediator for electron transfer between an electrode and glucose oxidase [Pg. 413] and the simple substitution of one known element for another (i.e., substituting one known mediator (FC) for another (FAD)) is likely to be obvious when predictable results are achieved (i.e., to mediate the electron transfer between the glucose oxidase enzyme and the electrode surface) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Note: the obvious modification to replace the mediator of Skotheim with FAD reads upon the limitations of claim 25 including the presence of “a free-type flavin compound” wherein “the free-type flavin compound is present in the sample in free form and is separate from the purified FAD-dependent glucose oxidase or the purified FAD-dependent glucose dehydrogenase” and further meets the limitations of (i) and (ii) as FAD is not an artificial electron mediator or a water-insoluble electron mediator that reads on the specifics of (i) and (ii). 
Regarding claim 26
Regarding claim 27, modified Skotheim discloses the limitations of claim 25 as discussed previously. Modified Skotheim further discloses where the method comprises the step of applying a voltage to the sample to determine the presence of glucose (a constant potential of 400 mV was applied and the measured current is proportional to the glucose concentration [Col. 6:14-22; Fig. 2])

Response to Arguments
Applicant’s arguments in the Remarks filed 02/24/2022 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795